On Application for Behbarino.
Blanohard, J.
In this case, on the 22nd of June, 1899, as relates to the appointment of a receiver or liquidator, a decree of the court was handed down, which, in part, read as follows, viz:
“That the said judgment, in so far as it appoints a receiver or liquidator, he reversed, reserving to the State of Louisiana and all other parties in interest all rig'hts under the law relative to the appointment of a receiver or liquidator.”
The attorney general and associate counsel have filed an opplication for rehearing and so have the counsel for defendants.
The State avers that the public interest, and, particularly, the terest of the debenture holders, demand a settlement of the question as relates to the appointment of ft receiver or of a liquidator; and the State asks that the liquidator, appointed by the governor, he recognized. ¿
These eases were argued late in the session. The argument was directed to the question of the legality vel non of the charter under which the respective companies carried on business.
The illegality of the charter was decreed. The court considered that, as to liquidator or receiver re! non, contradictorily with parties in interest, the question can be considered in the District Court to which the judgment is remanded for execution.
The whole question as to the appointment of liquidator or receiver is left at large and to be considered as an original question. Whether the appointment of liquidator lies with the governor or of receiver with the court or the parties in interest we do not determine. Tt is left as an open question.
*1889The judgment appealed from except in so far as altered or amended by this court, is affirmed.
Rehearings refused.
Monroe, J., takes no part.